The judgment of conviction was affirmed on January 24, 1940. Motion for rehearing was overruled February 21, 1940. Appellant made application to the Supreme Court of the United States for writ of certiorari to review the action of this Court. The writ was granted and on November 24, 1940 the Supreme Court of the United States reversed the judgment of this Court and remanded said cause for further proceedings not inconsistent with the opinion of said Supreme Court of the United States.
Therefore, in compliance with said opinion this cause is remanded to the trial court for further proceeding in said cause, as may be consistent with the opinion of the Supreme Court of the United States.
Accompanying this order, and made a part thereof, is a certified copy of the mandate from the Supreme Court of the United States, now on file as a part of the record in this cause.
This the 8th day of January, 1941.